Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martini (US 2020/0256636), provided by applicant.
Re claims 1-10, Martini (Fig 4B) discloses an upper receiver assembly comprising: an outer member (20) comprising an upper rail; and an inner member (40) comprising at least one selected from the group of a pivot pin lug and a takedown pin lug, wherein: the inner member is disposed at least partially inside the outer member; and the upper rail extends as a single continuous member from an opening for a charging handle to a forward end of a handguard portion of the outer member.
Re claims 11-20, Martini (Fig 4B) discloses an upper receiver assembly comprising: an outer member (20) comprising an upper rail, an aft portion, and a forward portion; an inner member (40) comprising an ejection port; and at least one of a pivot pin lug and a takedown pin lug, wherein: the inner member is disposed at least partially inside the outer member; and the outer member comprises an opening for a charging handle.
Re claims 21 and 22, Martini (Fig 4B) discloses an upper receiver assembly comprising: an outer member (20) comprising an upper rail and an ejection port; and an inner member (40) comprising an ejection port and at least one selected from the group of a pivot pin lug and a takedown pin lug, wherein: the inner member is disposed at least partially inside the outer member; and the ejection port of the inner member is at least partially aligned with the ejection port of the outer member.
Re claims 23 and 24, Martini (Fig 4B) discloses an upper receiver assembly comprising: an outer member (20) comprising an upper rail, an aft portion, a forward portion, and a transition portion located between the aft portion and the forward portion; and an inner member (40) comprising at least one selected from the group of a pivot pin lug and a takedown pin lug, wherein: the inner member is disposed at least partially inside the outer member; and the transition portion corresponds to the location of a barrel nut, which attaches a barrel to the inner member.
Re claims 25-28, Martini (Fig 4B) discloses an upper receiver assembly comprising: an outer member (20) comprising an upper rail, an aft portion, a forward portion, and an ejection port; Page 5 of 10Appl. No. 17/207,529Docket No.: 018B Amd. dated March 4, 2022 Response to Office Action of December 7, 2021an inner member (40) comprising an ejection port; and at least one of a pivot pin lug and a takedown pin lug, wherein: the inner member is disposed at least partially inside the outer member; and the ejection port of the inner member is at least partially aligned with the ejection port of the outer member.



Response to Arguments
Applicant’s arguments with respect to claim(s) 3-4-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3-21-22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641